Name: Regulation (EEC) No 2838/71 of the Council of 24 December 1971 supplementing Regulation (EEC) No 805/68 as regards the advance fixing of the levy on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1040 Official Journal of the European Communities 30.12.71 Official Journal of the European Communities No L 286/ 1 REGULATION (EEC) No 2838/71 OF THE COUNCIL of 24 December 1971 supplementing Regulation (EEC) No 805/68 as regards the advance fixing of the levy on beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard , to the Opinion of the European Parliament; advance fixing, there was a risk of disturbances on the market concerned; whereas it must be possible in such a situation to take measures rapidly in order to avoid disorganisation of the market ; Whereas the introduction of a system of advance fixing of the levies requires certain administrative measures ; whereas in particular an advance fixing certificate should be instituted in combination with the lodging of a deposit guaranteeing the undertaking to effect importation during the period of validity of the certificate; V HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 12 of Council Regulation (EEC) No 805/681 of 27 June 1968 on the common organisation of the market in beef and veal, as last amended by Regulation (EEC) No 1261/71 ,2 provides among other things for the charging of a levy on imports of the meat of calves or adult bovine animals , fresh or chilled ; . Whereas frequent variation of the rate of levies is likely to create inequality in competition between exporters of countries near to the Community and those of more distant countries, since the latter are put at a disadvantage by the length of the sea route ; whereas equality should be re-established between those various countries by means of advance fixing of the rate of the import levy for meat of calves or adult bovine animals, fresh or chilled, for the benefit of the more distant supplier countries ; Whereas the introduction of a system of advance fixing of the levy calls for special supervision of the market ; whereas the advantages of such a system should be granted only to the more distant supplier countries which have concluded a trade agreement with the community giving certain guarantees in the matter; Whereas experience has shown that in certain circumstances and in particular where the parties concerned had made excessive use of the system of The following shall be substituted for paragraphs 5 and 6 of Article 12 of Regulation (EEC) No 805/68 : '5 . The levy to be charged shall be that applicable on the day of import. However, with regard to imports of products falling within sub-heading No 02.01 A II (a ) 1 of the Common Customs Tariff, originating in and coming from countries which, in view of the length of the sea route, have concluded an agreement in this respect with the Community comprising certain guarantees, the levy applicable on the day on which the application for a certificate provided for in Article 12a was submitted shall, on application from the party concerned submitted at the same time as the application for the certificate, be applied to imports to be effected during the period of validity of the certificate. 6. Detailed rules for the application of paragraph 5 and the coefficients referred to in paragraphs 2, 3 and 4 shall be adopted in accordance with the procedure laid down in Article 27. 1 OJ No L 148 , 28.6.1968 , p . 24 . 2 OJ No L 132, 18.6.1971 , p . 1 . 1041Official Journal of the European Communities 7. The levies referred to in this Article shall be fixed by the Commission. 8 . Where the market situation makes it clear that disturbances have arisen through the application of the provisions of the second subparagraph of paragraph 5, or where there is a risk of such disturbances, the decision may be taken, in accordance with the procedure laid down in Article 27, to suspend that application for such period of time as is absolutely necessary.' of the place of his establishment in the Community. The advance fixing certificate shall be valid for a transaction carried out in the Community. The issue of such certificates shall be conditional on the lodging of a deposit guaranteeing that importation is effected during the period of validity of the certificate ; the deposit shall be forfeited in whole or in part if importation is not effected, or is only partially effected, within that period . 2 . The period of validity of the certificates and, other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27'. Article 2 The following Article shall be added to Regulation (EEC) No 805/68 : 'Article 12a Article 3 This Regulation shall enter into force on the day following its publication in the Official journal of the European Communities. 1 . Collection of the levy under the conditions laid down in the second subparagraph of Article 12 (5 ) shall be subject to the submission of an advance fixing certificate, which may be issued by Member States to any applicant irrespective It shall apply from 1 January 1972. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels. 24 December 1971 . For the Council The President M. PEDINI